Citation Nr: 1642903	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1975 but with loss time from June 1974 to October 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been submitted and declined to reopen the claim of service connection for a psychiatric disorder.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a statement of the case (SOC) in January 2011.  In February 2011, the Veteran filed a timely substantive appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file.

In April 2014, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran withdrew that portion of the appeal for service connection for alcohol dependence.  The Board then remanded the acquired psychiatric disorder claim for further development.  

In November 2014, the Board denied service connection for an acquired psychiatric disorder and for a personality disorder.  The Veteran appealed the Board's decision only with respect to the acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court vacated that portion of the Board's decision and remanded the appeal for compliance with the terms of a joint motion for remand (JMR).  

In February 2016, the Board remanded the appeal for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's service treatment records (STRs) consist of the Veteran's military entrance Report of Medical History and examination, multiple copies of his separation Report of Medical History and examination, and a December 1974 medical status evaluation performed prior to an approximate 18 month period of military and civilian incarceration.  The STRs also include records from Fort Leonard Wood Hospital dated from 1966 for treatment for a respiratory infection unrelated to the issue on appeal.  There are no other routine outpatient treatment records despite the Veteran's many years of active military service.  

The Veteran and his representative have asserted that the record is missing STRs.  See, e.g., March 2007 Substantive Appeal; April 2008 Informal Hearing Presentation (IHP); and, July 2009 IHP.  

In the February 2016 remand, the Board directed that another attempt be made to obtain all STRs and personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  The Board directed that all attempts to secure this evidence must be documented in the claims file, and if additional records are unavailable, the claims file should be clearly documented to that effect, to include a formal finding regarding the unavailability of these records.  Moreover, the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)(2015).   See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Although the RO made additional attempts to retrieve records from the appropriate archive and although the RO obtained a large file of personnel records, a detailed report of the efforts undertaken and a Formal Finding of the Unavailability of Records pertaining to the service treatment records are not in the claims file, nor has the Veteran been advised of all efforts to obtain the possible missing records and the reasons why further attempts would likely be futile.  

A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A CAVC or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran in correspondence of all efforts to obtain additional service treatment records and request his assistance in identifying any additional potential sources of the records.    

2.  If additional service treatment records are unavailable, the claims file must be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e).

3.  Then, if and only if relevant service treatment records are obtained, return the claims file to the examiner who conducted the May 2014 VA mental disorders examination and March 2016 opinion for an additional addendum opinion to address the newly acquired records.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2014/March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for any additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer medical opinions on the following:

a)	Was the Veteran's currently diagnosed personality disorder subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, to include depression, major depressive disorder, and/or anxiety?

b)	Is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder (to include depression, anxiety, and major depressive disorder) manifested to a compensable degree within one year of the Veteran's military discharge in November 1975?

c)	Is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder (to include depression, anxiety, and major depressive disorder) is of service onset or otherwise related thereto?

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disability.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




